On Petition for a Rehearing.
Mrs. Johnson petitions for a rehearing upon our decision denying her defenses of mutual mistake and the statutes of limitation. In support of the petition learned counsel makes an able, earnest, and lengthy argument; but it is only a reargument of matters of law and fact already thoroughly argued by counsel and considered and determined by us. It points out no matter overlooked, but only reargues the things which counsel says were improperly decided by us. "The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the counsel supposes were improperly decided after *Page 490 
full consideration." Louisville  N. Railroad Co. v. United States Fidelity  Guaranty Co., 125 Tenn. 658, 691, 148 S.W. 671, 680. A petition for a rehearing which points out no material matter of law or fact overlooked, but merely reargues matters already considered and determined, should be denied. Badger v. Boyd, 16 Tenn. App. 629, 645, 65 S.W.2d 601; see 167 Tenn. 703; Melody v. Hamblin, 21 Tenn. App. 687, 705,115 S.W.2d 237, 248; Fortune v. McGinn et al., 24 Tenn. App. 36,139 S.W.2d 256.
The petition is denied at petitioner's cost.
Crownover, P.J., and Howell, J., concur.